Citation Nr: 0217633	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  99-23 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1972 to August 
1974.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for residuals of 
hepatitis.  

In July 2002 the RO denied service connection for hepatitis 
C.  The veteran has not appealed that decision.  
Accordingly, the issue before the Board is as stated on the 
title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by VA.

2.  In a September 1991 rating decision the RO denied 
entitlement to service connection for hepatitis.  The 
veteran did not appeal that decision. 

3.  The evidence submitted since the RO's September 1991 
rating decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1991 RO decision denying service 
connection for infectious hepatitis is final.  38 U.S.C.A. 
§ 7105 (West 1991).


2.  New and material evidence has not been received since 
the RO's September 1991 rating decision and the claim for 
service connection for infectious hepatitis is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from 
hepatitis that he incurred during his active military 
service.  Implied in his contention is the assertion that he 
has submitted new and material evidence to reopen his claim.

Initially, the Board will address the applicability of the 
Veteran's Claims Assistance Act of 2000, and compliance 
therewith by the Department of Veterans Affairs (VA).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board notes that the 
provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 


First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, VA has a duty to assist 
the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A.  Third, under 
certain circumstances, the veteran must be notified of VA's 
inability to obtain certain records, including the identity 
of such records, and the efforts made by VA to obtain them.  

The appellant has been examined by VA in connection with his 
claim.  The RO also requested and obtained VA and non-VA 
medical records, and has obtained the veteran's available 
service medical records.  In a letter dated in March 2002, 
the veteran was advised of the type of evidence needed to 
substantiate his claim and was further advised of the need 
for new and material evidence to reopen his claim.  He was 
advised of the information needed from his to allow VA to 
assist him in obtaining such evidence, and steps he could 
take to help develop his claim.  The letter outlined VA's 
duties to assist the veteran in obtain relevant records and 
to otherwise assist in the development of the veteran's 
claim.  The veteran was specifically advised that he could 
obtain private medical records and submit them to VA, or 
identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, No. 16 Vet. App. 183 (2002).  The 
Board is satisfied that VA has complied with its expanded 
duties to notify and assist the veteran under VCAA.  The 
meaning of new and material evidence was explained in the 
August 1999 statement of the case.  The supplemental 
statement of the case provided to the veteran in June 2002 
provides a verbatim quotation of the applicable new 
regulations adopted pursuant to the VCAA.

In this case, the Board finds that VA's duties of 
notification and assistance pursuant to the VCAA have been 
fulfilled.  By letter dated in March 2002, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim, the information he needed to 
provide, and the steps he needed to take to assist in the 
development of his claim.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  In the absence of 
chronicity at onset, a grant of service connection requires 
evidence of continuity of symptomatology demonstrating that 
a current disability was incurred in service.  38 C.F.R. 
§ 3.303(b) (2002).  Regulations also provide that service 
connection may be established where all the evidence of 
record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

In a September 1991 rating decision of which the veteran was 
notified in September 1991, the RO denied entitlement to 
service connection for infectious hepatitis.  The veteran 
did not appeal that decision and it became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302(a) (2002).

The question presently before the Board is limited to 
whether the veteran has submitted new and material evidence 
to reopen his previously denied claim.  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the RO's September 1991 denial of the 
veteran's claim, the evidence in the record consisted of 
service medical records, service personnel records, and a 
report of a VA examination.  Service medical records 
document that the veteran was hospitalized in June 1973 for 
treatment for infectious hepatitis.  (Infectious hepatitis 
is also known as hepatitis A, which is a self-limited viral 
disease, usually with mild, flu-like symptoms.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 753 (28th ed. 1994)).  He had 
vomited once prior to his hospital admission but did not 
vomit while in the hospital.  He had mild abdominal 
distress, yellow eyes, and dark urine.  He denied malaise, 
joint pain, drug use, prior transfusions, and a past history 
of hepatitis.  He had no tattoos.  His hospital course was 
described as completely benign, with rapid resolution of his 
symptoms.

During a VA examination in July 1991, the veteran gave of 
history of hepatitis in 1973 after several service members 
in his barracks also became ill with an acute icteric 
process with associated anorexia, nausea, vomiting and 
lassitude.  The veteran denied that he had jaundice since 
then, but reported that had epigastric and right upper 
quadrant malaise and occasional itching.  He denied 
intolerance to food, nausea, vomiting, upper or lower 
gastrointestinal bleeding, diarrhea, and constipation.  On 
examination, there was no evidence of liver disease.  Based 
on laboratory results, the reported diagnosis was hepatitis 
with minimal abnormalities in normal liver function tests.  
Hepatitis B surface antigen (HBsAg) was negative.

In the September 1991 rating decision, which denied 
entitlement to service connection for hepatitis, the RO 
reasoned that the veteran did not have current disability 
from a liver disorder and that his in-service hepatitis was 
cured without residual disability.

The evidence received by the RO since the September 1991 
rating decision includes statements from the veteran, VA 
examination reports, VA outpatient treatment records, and 
records of private treatment physician treatment and 
examinations date from 1999 to 2002.  These records show 
that February 1999 private laboratory studies revealed that 
the HAV IgG was reactive.  This finding means that there was 
a past infection of hepatitis A.  Subsequent VA and private 
medical records show treatment for hepatitis C.  According 
to a private medical record dated in November 1999, a liver 
and spleen scan were negative.  The veteran's abdomen was 
flat, nontender, with bowel sounds present and no hepato-
splenomegaly.  Laboratory findings were interpreted by the 
examiner as indicating the need for treatment with 
interferon.

A VA examination was conducted in June 1999.  The clinical 
history showed that the veteran had been treated during 
service for infectious hepatitis which had resolved.  He was 
currently diagnosed with hepatitis C.  The examination 
showed no signs of liver disease.  The diagnosis was 
hepatitis A without residuals.  When the veteran underwent a 
VA examination in April 2002, the examiner reviewed the 
claims file and noted that the veteran's positive serology 
for hepatitis C infection was made in 1999.  The examiner 
reported a diagnosis of past exposure to hepatitis A and 
chronic hepatitis C.  

To summarize, the medical evidence received since the 
September 1991 rating action, although confirming the past 
episode of infectious hepatitis, showed no evidence of any 
residual disability resulting from the inservice infection.  
Also, the statements from the appellant are cumulative in 
nature.  Without any current related disability 
demonstrated, the Board concludes that new and material 
evidence has not been submitted and the claim for service 
connection for hepatitis is not reopened.   


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
infectious hepatitis is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

